—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered March 5, 1997, convicting him of *534criminal possession of a controlled substance in the third degree and unlawful possession of marihuana, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court improperly permitted the People to amend the bill of particulars to change the street address of the crime is unpreserved for appellate review as he failed to raise this contention at the Supreme Court (see, CPL 470.05 [2]; People v Ruiz, 211 AD2d 829, 830). In any event, this contention is without merit. Since the amendment did not change the theory of the prosecution or prejudice the defendant, and since there was no evidence that the prosecutor acted in bad faith in failing to correct the mistaken address earlier, the Supreme Court did not err in allowing the amendment (see, People v Jarvis, 215 AD2d 588; People v Parker, 186 AD2d 157).
The defendant’s challenge to the sufficiency of the evidence is unpreserved for appellate review (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858, 859). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. O’Brien, J. P., Friedmann, Florio and H. Miller, JJ., concur.